THE act of 1798, to amend the penal laws of this commonwealth,authorised subscriptions tobe opened for , p V 1 ri -ir .* • defraying partol the expenses ol building a penitentiary ; and enacted that the money subscribed “ may be recovered by the directors herein after mentioned, in case of non-paymgnt on demand, by motion on ten days previous notice to such subscriber, in any court of record having jurisdiction thereof, from which there shall lie no ap-peaJL —(See acts of January, 1798, ch. 4, § 18,1 Brad. 17.)
Ewing subscribed S 100, and bn failing to pay it, the fUrectors moved against him in the r ranklin court of *6quarter sessions, and had judgment against him for said sum and costs, without his entering an appearance, or contesting it in that court. But he sued his writ of trror and made the following assignment of errors :
1st. The court erred in rendering judgment against the said Ewing, without the intervention of a jury.
2nd. The law on which the court rendered judgment aforesaid, is unconstitutional, in authorising a judgment, by motion, without the intervention of a jury..
This Court affirmed the judgment.